Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 22, 2017

                                      No. 04-16-00541-CR

                                      Gerardo VENEGAS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CRH-001475-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        Ana Laura Alcantar’s notification of late record is hereby granted. The reporter’s record
is due on or before March 20, 2017. No further extensions.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court